Citation Nr: 1436870	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-18 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to May 1961.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development and consideration is necessary regarding the claims for service connection for cause of death and for burial allowance.

The Veteran died in March 2011 and his death certificate indicates the immediate cause of death and other significant condition contributing to death as cerebro-vascular accident and seizure disorder, respectively.  The October 2011 rating decision, in pertinent part, denied service connection for cause of death because the evidence failed to show that the Veteran's cause of death was related to military service.

In a December 2011 notice of disagreement (NOD) with that decision, the appellant indicated that the Veteran had a claim pending for service connection for frostbite residuals.  The Board notes that a January 2013 rating decision granted service connection for multiple disabilities, to include cold weather residuals of the bilateral upper and lower extremities, effective September 7, 2007.  In the December 2011 NOD, the appellant contends that the Veteran's podiatrist, Dr. Silver at the Martinez, California VA Clinic, opined that the Veteran's foot problems were consistent with sequelae of frostbite.  The appellant further contends that she believes that Veteran's "severely damaged vascular system caused by residuals of frostbite as likely as not caused his fatal stroke."  The appellant reiterated a similar theory in her July 2013 substantive appeal stating that "the connection between cerebro-vascular is the same as pain caused by frozen feet, a tearing of the blood vessels resulting in intracranial hemorrhage."

It does not appear that treatment records from Dr. Silver are currently associated with the paper or electronic claims file, and thus, they should be obtained on remand.  Additionally, the Board notes that VA opinions regarding cause of death were provided in April 2013 and February 2014.  However, the Board finds those opinions are not fully sufficient as they do not completely address the appellant's theory.  As such, a new VA opinion should be obtained on remand.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Other relevant medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

As to the burial allowance claim, a statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2013).  The appellant submitted a September 2012 NOD regarding burial allowance.  To date, it appears from the claims file before the Board that no SOC has been furnished regarding that claim.  Therefore, the issuance of an SOC is required regarding the issue of burial allowance.  The Board has jurisdiction solely to remand that issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the appellant and her representative regarding the issue of burial allowance.  This action is required unless the matter is resolved by granting the benefit sought by the appellant or by the appellant's withdrawal of the NOD.  The appellant should be informed of the requirements to perfect an appeal with respect to the issue.  If the appellant perfects an appeal regarding burial allowance, the RO should ensure that all indicated development is completed before the appeal is forwarded to the Board.

2.  Ask the appellant to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for cold injury residuals and associated disabilities.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from Dr. Silver at the VA Martinez Clinic.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

3.  Thereafter, forward the claims file to a physician with appropriate qualifications to answer the questions below.  The claims file, including any electronic files, must be made available to and reviewed by the examiner.  The physician should explain the medical basis for the conclusions reached.

a.  Are any of the diseases that caused or contributed (substantially or materially) to the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service?

b.  Is the cerebro-vascular accident that was the immediate cause of the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service, to include any vascular damage related to his service-connected cold injury residual disabilities?

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

